Citation Nr: 1422928	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-02 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected low back disability.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1968 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of April 2010 and August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2012 and in December 2013, the Board remanded the claims for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A decision on the claim for a total disability rating for compensation based on individual unemployability is deferred until the claim of service connection for a bilateral hip disability is finally adjudicated.

In its remand in December 2013, the Board directed that the Veteran be afforded a new VA examination.  Although the examination was conducted in December 2013, the examination is inadequate.  The VA examiner stated that X-rays from 2011 did not show evidence of arthritis.  However, on a subsequent VA examination and other VA records arthritis is shown.  As the examination was based on an inaccurate history, the case is REMANDED for the following action.

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 





a).  Whether bilateral hip arthritis is a separate and distinct disability apart from the service-connected low back disability, and, if so, 

Whether it is at least as likely as not (probability of 50 percent) that the current bilateral hip disability is the result of the in-service fall overboard?  

b).  In the alternative, whether it is at least as likely as not (probability of 50 percent) that the current bilateral hip disability is caused by or aggravated by the service-connected low back disability.  

The term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the bilateral hip disability as a result of the service-connected low back disability beyond the natural clinical course of the bilateral hip disability as contrasted to a temporary worsening of symptoms.  

The Veteran's file must be made available to the VA examiner for review. 

2.  After the above development is completed, adjudicate the claim of service connection for a bilateral hip disability, including secondary service connection.  If the benefit is denied, furnish the Veteran and his attorney a supplemental statement of the case, addressing the additional evidence since the last supplemental statement of the case was issued and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



